PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
GILMORE et al.
Application No. 15/647,860
Filed: 12 Jul 2017
For: COMPUTERIZED SYSTEM AND METHOD FOR PROVIDING CYBERSECURITY DETECTION AND RESPONSE FUNCTIONALITY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.37(a) filed April 1, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed on March 7, 2019, which set a statutory period for reply of three (3) months. Accordingly, the application became abandoned on June 8, 2019. A Notice of Abandonment was mailed on June 24, 2019.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $500.00; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay. 

This application is being forwarded to the Office of Data Management for processing into a patent.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions